Title: From James Madison to James Maury, 28 September 1822
From: Madison, James
To: Maury, James


                
                    Dr. Sir
                    Sepr. 28. 1822
                
                I have lately recd. yours of July 20. That of June 24. enclosing the Act of Parlt. relating to the W. Inda. trade, was also duly recd.
                I am glad to find that the Brit: Govt. has at length made that change in its Colonial policy. It augurs well for greater harmony in the intercourse between the two Nations. The U.S. will I believe be always ready to meet G.B. as well as other nations in a liberal & reciprocal System; and it may be hoped notwithstanding the enveloped motives which preface the Act of Repeal, that the late restrictive contest has sufficiently shewn not only that this Country will be satisfied with nothing short of reciprocity, but that in relation to the Brit: Colonies at least, such a Contest has a ruinous influence on their prosperity, & their value to the parent Country.
                I have heard nothing as yet of your Eldest son. Your request was not necessary to ensure him a kind reception whenever he may give us the

opportunity. Should your other son repeat his trip across the Atlantic, he will not doubt of an equal welcome.
                The past Season has been very unfavorable to most of the Crops in the Atlantic States. The drought has been more or less distressing to all; in the earlier part of the Season, the Eastern, and during a later period, the middle & some of the Southern States. We have just had here a plentiful rain, after an intense drought for ten weeks. It is too late to be of sensible use to any of our Staple Crops, even to our Tobo: which is now either in the House, or so scorched in the field, as to be little susceptible of amendment, if a probable frost were less at hand. As far as I have learned, this crop will be very limited, especially what is of first quality. The crop of Indian Corn is also very short, but fortunately the intensity of the drought was not felt, till a certain proportion of it had, in some degree, as we say, made itself. The Wheat crop throughout the U.S. is in the aggregate remarkably short, tho’ of a quality generally good. I can say nothing of the Cotton crops. In the Western Country the crops, I understand have suffered from rather too much rain, with the exception probably of the Indian Corn which rarely suffers from that cause.
                I am sorry to add that much Sickness prevails in most parts of the U. States. In this particular region we enjoy our usual exception from Summer & autumnal complaints. I have presented your kind remembrance to my mother, who is still in good health & desires me to express the proper returns to you. From the rest of us accept our best respects & good wishes.
            